

Exhibit 10.6
[Jazz Pharmaceuticals Letterhead]
October 31, 2019
Michael P. Miller
[Address on file]
Re:    Transition and Termination Agreement
Dear Mike,
This letter contains the Transition and Termination Agreement (the “Agreement”)
between you and Jazz Pharmaceuticals, Inc. (the “Company”).
1.Termination Date; Final Base Salary and Vacation Pay-Out. You and the Company
have agreed that your employment will end effective as of June 30, 2020 (the
“Termination Date”). Your employment with the Company will continue through the
Termination Date under the terms set forth in Section 2 below. On the
Termination Date, the Company will pay your final base salary and any accrued
and unused vacation, if any, subject to standard payroll deductions and
withholdings.
2.Continued Employment Terms. Through March 31, 2020 (or such other date as may
be mutually agreed), you will remain in your current position and you will
continue to perform the duties of Executive Vice President, U.S. Commercial.
Beginning April 1, 2020 (or such other date as mutually agreed), you will move
into a project-based role with the title of “EVP, Special Projects,” and you
will cease to be a Section 16 officer or a member of the Company’s Executive
Committee. We will outline the specific project-based accountabilities for the
working period between April – June 30 which may include transition activities,
evaluation of corporate development opportunities, and any other required
deliverables to be specified at the time of the transition. You will continue to
report to the Company’s President and Chief Operating Officer and you will be
expected to work remotely on a regular basis, provided that, you will be
available to come into the office if requested for in-person meetings or other
in-person activities. Throughout your continued employment: (a) you will
continue to be classified as a full-time employee; (b) you will continue to be
paid your current full-time base salary; (c) you will receive regular employee
benefits coverage (subject to the terms and conditions of the benefit plans);
(d) you will be eligible for consideration of a 2019 bonus under the standard
terms and conditions of the Cash Bonus Plan; and (e) your equity awards will
continue to vest on their regular vesting schedules. Of course, as a continuing
employee, you are expected to continue to comply in full with all applicable
policies and procedures.
3.Additional Benefits. If (i) you timely enter into this Agreement and you
comply in full with your obligations hereunder (including your continuing
employment obligations through the Termination Date), (ii) you remain available
through the end of 2020 to answer questions that the Company may have, and to
otherwise provide transition assistance that may be requested, and (iii) on the
Termination Date or within twenty-one (21) days thereafter, you sign, date and
return the Release Agreement attached hereto as Exhibit A (and you do not
subsequently revoke the Release Agreement), then you will receive the following
benefits (the “Additional Benefits”):





--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller


(a)    The Company will pay you a cash payment of $267,500.00, which is equal to
six (6) months of your base salary (the “Final Payment”). The Final Payment will
be subject to required payroll deductions and withholdings and paid to you in a
lump sum within fifteen (15) business days following the later of the following:
(i) the Termination Date, and (ii) the Effective Date of the Release Agreement
(as defined therein).
(b)    Your group health insurance coverage will terminate at the end of the
calendar month in which your employment ends. To the extent provided by the
federal COBRA law or, if applicable, state insurance laws (collectively,
“COBRA”), and by the Company’s current group health insurance policies, you will
be eligible to continue your group health insurance benefits thereafter by
timely electing COBRA continuation coverage. You will receive a notice of your
COBRA rights and obligations, including instructions for electing COBRA
coverage, within the timing required by law. Provided that you timely elect
COBRA coverage, the Company will pay your monthly COBRA premiums for a period of
six (6) months (the “COBRA Payment Period”), including premiums for your
enrolled dependents (if any), with such payments to be made directly to the
Company’s COBRA administrator. Following the COBRA Payment Period, you are
solely responsible for payment of your COBRA premiums if you wish to continue
your COBRA coverage.
(c)    Prorated 2020 Bonus. In addition, the Company will pay you a prorated
2020 bonus for the time period in 2020 that you remain in your current position
of Executive Vice President, U.S. Commercial. The prorated 2020 bonus will be
calculated “at target” as set forth in the Cash Bonus Plan; thus, if you remain
in your current position from January 1 to March 31, 2020 as discussed in
Section 2, the prorated 2020 bonus will be in the amount of $73,562.50; this
bonus amount will be adjusted if you continue in your current role for a longer
time period in 2020. The prorated 2020 bonus will be subject to required payroll
deductions and withholdings, and will be paid to you in a lump sum at the same
time as the Final Payment.
4.Equity Awards. On the Termination Date, vesting of any outstanding stock
options that you have to purchase ordinary shares of Jazz Pharmaceuticals plc
and of any outstanding Jazz Pharmaceuticals plc restricted stock unit awards
that have been issued to you will cease, and any unvested portion of such
options or unvested restricted stock unit awards will terminate. You will be
able to exercise any vested portion of such options under the terms of your
stock option agreement(s) with Jazz Pharmaceuticals plc and the applicable
Equity Incentive Plan(s).
5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive any
additional compensation, severance or benefits, with the exception of any vested
benefits you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).
6.Expense Reimbursements. During your continued employment, you will remain
eligible for reimbursement of properly documented business expenses as provided
under the Global Travel & Expense Policy. You agree that, no later than the
Termination Date, you will submit your final documented expense reimbursements
via Concur consisting of any and all outstanding business expenses you incurred
through the Termination Date, including your reconciliation of any outstanding
charges on your Company credit card (whether such charges are personal or
business in nature). The Company agrees that it will promptly reimburse you for
any outstanding legitimate business expenses under the terms of the Global
Travel & Expense Policy, and, to the extent applicable, you agree to reimburse
the Company for any outstanding personal charges on your


2



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller


corporate credit card (or the Company may elect to offset outstanding personal
charges against the Severance Payment).
7.Return of Company Property. On the Termination Date (or earlier if requested
by the Company) you must return to the Company all Company documents (and all
copies thereof) and other Company property that you have in your possession or
control, including, but not limited to, Company laptop, files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information including Outlook contact lists, tangible
property, credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You agree that you
will make a diligent search to locate any such documents, property and
information.  Prior to your return of the Company’s electronic devices
(including laptop, mobile phone and iPad, to the extent applicable), you must
delete from these devices any information contained on such devices which are
not related to the Company or its business including any personal information
contained on such devices, although you may retain copies of your personal
information including personal emails and personal contact information. If you
have used any personally owned computer, server, e-mail system, mobile phone,
portable electronic device (e.g., BlackBerry, smartphone, iPad or the like),
(collectively, “Personal Systems”) to receive, store, prepare or transmit any
Company confidential or proprietary data, materials or information, then no
later than the Termination Date, you will permanently delete and expunge all
such Company confidential or proprietary information from such Personal Systems
without retaining any copy or reproduction in any form. 
8.Confidential Information Obligations. Both through the Termination Date and
thereafter, you acknowledge and reaffirm your continuing obligations under your
Employee Confidential Information and Inventions Agreement. A signed copy of
your Employee Confidential Information and Inventions Agreement is attached
hereto as Exhibit B.
9.Public Disclosure Obligations. Due to your status as a Named Executive
Officer, the Company will make certain public disclosures concerning your
departure and this Agreement, including the following: (a) the Company will
disclose a brief description of the cessation of your employment and the terms
of this Agreement, and the amounts payable to you hereunder; and (b) pursuant to
a Company periodic report filing with the Securities and Exchange Commission
within the timing required by law, the Company will file a copy of this
Agreement.
10.Voluntary Cooperation. Both during your continued employment and thereafter,
you agree to cooperate fully with the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties (e.g., demands to produce documents or testimony
pursuant to subpoena), or other matters arising from events, acts, or failures
to act that occurred during the period of your employment by the Company. Such
cooperation includes, without limitation, making yourself available to the
Company upon reasonable notice, without subpoena, to provide truthful and
accurate information in witness interviews with the Company or its counsel, and
in deposition and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you may incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs.


3



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller




11.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
12.General. This Agreement, including its Exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. Electronic signatures, including signatures on PDF transmitted
electronically, will qualify as original signatures. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles.
[Signature page follows.]


4



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller




If this Agreement is acceptable to you, please sign and date it below, and
return the fully signed Agreement at your earliest convenience but no later than
within ten (10) business days. If you have any questions about this Agreement,
feel free to direct them to me or to Ann Polus in the Legal Department.
In addition, as discussed herein, as a condition of your eligibility for the
Additional Benefits, on the Termination Date or within twenty-one (21) days
thereafter, you must sign, date and return the Release Agreement attached as
Exhibit A, and you must not revoke it.
We look forward to continuing to work with you during your continued employment,
and I wish you the very best in your upcoming retirement!
Sincerely,
JAZZ PHARMACEUTICALS, INC.
By:
  /s/ Heidi Manna
 
Heidi Manna
Chief Human Resources Officer



Exhibit A – Release Agreement
Exhibit B – Employee Confidential Information and Inventions Agreement



REVIEWED, UNDERSTOOD, AND AGREED:
 
/s/ Mike Miller
Michael P. Miller
 
02-Nov 2019
Date





5



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller




EXHIBIT A
RELEASE AGREEMENT
(To be signed and returned on the Termination Date or within 21 days after)


I am entering into this Release Agreement (“Release”) pursuant to the terms of
the Transition and Termination Agreement between me and Jazz Pharmaceuticals,
Inc. (the “Company”). In exchange for the Additional Benefits, and except as
otherwise set forth in this Release, I hereby generally and completely release
the Company, Jazz Pharmaceuticals plc, and their respective current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) of and from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) all claims arising out
of or in any way related to my hiring by the Company, my employment with the
Company, or my retirement from that employment; (2) all claims related to my
compensation or benefits from the Company or any of the Company’s parent or
subsidiary entities or affiliates, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company or any of the
Company’s parent or subsidiary entities or affiliates; (3) all claims for breach
of contract, wrongful termination, and breach of the implied covenant of good
faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Family and Medical
Leave Act (as amended) (“FMLA”), the California Labor Code (as amended), the
California Fair Employment and Housing Act (as amended), the California Family
Rights Act, the Pennsylvania Equal Pay Law, the Pennsylvania Wage Payment and
Collection Law, the City of Philadelphia Fair Practices Code, and the
Pennsylvania Human Relations Act.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other government agency. I
understand that while this Release does not limit my right to receive an award
for information provided by the Securities and Exchange Commission, I am
otherwise waiving my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.


6



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have up to twenty-one (21) days from the
Termination Date to consider this Release; (4) I have seven (7) days following
the date I sign this Release to revoke it by providing written notice to the
Company’s Legal Department in Palo Alto, California to the attention of Ann
Polus, Senior Corporate Counsel, Global Human Resources at
ann.polus@jazzpharma.com; and (5) the Release will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release Agreement (“Effective Date”).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to any unknown or unsuspected claims.
I agree not to disparage the Company, Jazz Pharmaceuticals plc, or each of their
respective officers, directors, employees, shareholders, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. Notwithstanding the
foregoing, I understand that I may respond accurately and fully to any question,
inquiry or request for information in the course of a government investigation
or when required by legal process (including in response to a subpoena), and I
understand that nothing in this paragraph is intended to prohibit or restrain me
in any manner from making disclosures that are protected under the whistleblower
provisions of federal or state law or regulation.
I agree that I will not voluntarily assist any other person in bringing or
pursuing any claim or action of any kind against the Company, Jazz
Pharmaceuticals plc, or any subsidiaries thereof, or their officers, directors,
employees or agents. Notwithstanding the foregoing, I may cooperate with, or
participate in any proceeding before any Governmental Agency or as required by
compulsion of law.


 
 
Michael P. Miller
 
 
Date:
 



7



--------------------------------------------------------------------------------

October 31, 2019
Michael P. Miller




EXHIBIT B
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT






8

